Citation Nr: 1041609	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  05-40 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a left 
shoulder injury.

3.  Entitlement to service connection for residuals of a left 
knee injury.

4.  Entitlement to service connection for residuals of a right 
foot injury.

5.  Entitlement to service connection for nerves, characterized 
as a tremor.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served a period of initial active duty for training 
(IADT) from April 1991 to October 1991 and a period of active 
duty from May 2002 to June 2003.  He has additional service in 
the Alabama Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

This case was previously before the Board in December 2008 and 
August 2009 when it was remanded for further development.  

The issue of entitlement to service connection for nerves, 
characterized as a tremor, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The probative evidence of record reveals that the Veteran's 
current residuals of a back injury are causally related to the 
Veteran's active service.

2.  The probative evidence of record reveals that the Veteran's 
current residuals of a left shoulder injury are causally related 
to the Veteran's active service.

3.  The Veteran does not have a currently diagnosed left knee 
disorder.  

4.  The Veteran does not have a currently diagnosed right foot 
disorder.  


CONCLUSIONS OF LAW

1.  Residuals of a back injury were incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303 (2010).

2.  A left shoulder disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303 (2010).

3.  A claimed left knee disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303 (2010).

4.  A claimed right foot disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, where a Veteran served 90 
days or more, and arthritis becomes manifest to a degree of 10 
percent or more within one year from date of termination of such 
service, such diseases shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A.  Residuals of a Back Injury

The Veteran seeks entitlement to service connection for residuals 
of a back injury.  The Veteran reported that he had a bad landing 
during a parachute jump and that he has had off and on trouble 
with his back since that time.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any back injury or 
disorder.

In November 2004 the Veteran was afforded a VA Compensation and 
Pension (C&P) joints examination.  The Veteran indicated that he 
sustained an orthopedic injury "over the years jumping out of 
airplanes."  He stated that in Gadsden he jumped out of an 
airplane and his parachute caught the wind wrong and when he 
landed he hurt his back.  He indicated that for a few days after 
he could barely walk.  The Veteran did not indicate that his 
daily activities were limited.  Physical examination of the back 
revealed no tenderness to palpation and normal range of motion.  
The examiner diagnosed the Veteran with degenerative joint 
disease (DJD) of the back by X-ray.

At a hearing before a Decision Review Officer (DRO) in September 
2007, the Veteran reported that he was in an Airborne unit and 
that they did a lot of jumps.  The Veteran stated that he injured 
his back while "doing jump status" on a weekend drill prior to 
being deployed to Afghanistan.

In September 2007 the Veteran was afforded a VA C&P spine 
examination.  The Veteran reported that after a parachute jump in 
2001 he awoke the next day with low back stiffness.  He indicated 
that he did not seek medical attention after the parachute jump 
and that the stiffness was not always present.  The Veteran 
stated that some activity will increase the stiffness and that he 
has never had any physical therapy or other treatments for his 
low back stiffness.  The pain was noted to be mild, to last hours 
daily, and to occur daily.  There was no radiation of the pain.  
After physical examination the Veteran was diagnosed with 
degenerative joint disease of the lumbar spine.  The examiner 
rendered the opinion that the Veteran's DJD of the lumbar spine 
was at least as likely as not related to the Veteran's trauma 
experienced due to his multiple parachute jumps.  The examiner 
noted that the microvascular damage along with the stress to the 
disc and ligaments will cause DJD changes to occur in the lumbar 
spine.

A magnetic resonance imaging (MRI) scan of the back revealed 
right L5 root impingement in the lateral recess at L4-5 by a disc 
protrusion.

The Board finds that entitlement to service connection for 
residuals of a back injury is warranted.  The Veteran's service 
treatment records reveal that the Veteran was treated for a 
shoulder injury after a parachute landing fall while on Active 
Duty for Training (ACDUTRA) in March 2000.  The Veteran's service 
personnel records reveal that the Veteran underwent Airborne 
training and the Veteran has credibly reported that he completed 
many parachute jumps.  After examination in September 2007 the 
Veteran was diagnosed with DJD of the lumbar spine.  The examiner 
rendered the opinion that the Veteran's DJD of the lumbar spine 
was at least as likely as not related to the Veteran's trauma 
experienced due to multiple parachute jumps.  As the Veteran's 
DJD of the lumbar spine is due to the Veteran's multiple 
parachute jumps in service, entitlement to service connection for 
residuals of a back injury is granted.

B.  Left Shoulder Injury

The Veteran seeks entitlement to service connection for a left 
shoulder injury.  The Veteran reported that he has had constant 
shoulder problems since service.

The Veteran's service treatment records reveal that the Veteran 
was treated for a left shoulder injury in March 2000 while he was 
on ACDUTRA.

In November 2004 the Veteran was afforded a VA C&P examination.  
The Veteran complained that he had left shoulder aches.  He 
reported that he was in a parachuting exercise in 2000 and landed 
on his left shoulder and had a third degrees acromioclavicular 
separation.  He indicated that he was in a sling for three weeks, 
had extensive bruising, and then recovered full used of the 
shoulder after a period of several weeks.  The Veteran reported 
no numbness, tingling, or overt pains in his left arm or 
shoulder.  He did report occasional shoulder aches, especially 
with weather changes, and an odd phenomenon of tingling in his 
middle three fingers on his left hand whenever he touches his 
collarbone area.  After physical examination the examiner 
diagnosed the Veteran with arthralgia of the left shoulder.  
There was no neuropathy on clinical examination.  X-ray 
examination revealed a normal left shoulder.  

In November 2004 the Veteran underwent a VA C&P joints 
examination.  The Veteran reported that his injured his left 
shoulder in a parachute accident in service.  He indicated that 
it was reduced by a MASH Unit and then he was transported to 
Georgia.  The Veteran complained of nerve injury and stated that 
he has a dull ache when the weather changes but that he has no 
limitation of motion.  The Veteran reported that he can work as a 
mechanic and that he has no functional problems at home.  The 
Veteran complained of some paresthesias in his fingers with 
scratching the skin of his left shoulder.  He did not have any 
stiffness, locking, or swelling of the joint.  The Veteran had 
never had surgery on his left shoulder and did not use a brace on 
his left shoulder.  Physical examination revealed slight 
asymmetry of the clavicles with the left clavicle greater than 
the right.  He had full range of motion of the left shoulder with 
no limitation.  The examiner diagnosed the Veteran with 
arthralgia of the left shoulder with a history of left shoulder 
dislocation.  The examiner stated that the Veteran had a healed 
fracture of the left clavicle.  The examiner rendered the opinion 
that the condition was "likely" related to the Veteran's 
Special Forces training.

In December 2004 the Veteran underwent an X-ray of the left 
shoulder.  The X-ray revealed the shoulder to be radiographically 
normal.

The Board finds that entitlement to service connection for a left 
shoulder injury is warranted.  The Board notes that the Veteran 
injured his left shoulder in service in March 2000.  The Board 
further notes that the Veteran has competently and credibly 
reported that he has had symptoms of a left shoulder disorder 
since service.  Although the Veteran's post-service treatment 
records do not reveal any diagnosis of any chronic shoulder 
disorder, the Veteran was diagnosed after examination in November 
2004 with left shoulder arthralgia, pain in the left shoulder, 
and a healed left clavicle fracture.  In addition, after 
examination in November 2004, the examiner rendered the opinion 
that the Veteran's left shoulder disorder was likely related to 
the Veteran's training.  As the Veteran suffered an injury in 
service, is currently diagnosed with left shoulder arthralgia and 
a healed left clavicle fracture, and there is evidence that the 
Veteran's left shoulder disorder is related to the Veteran's 
active service, entitlement to service connection for residuals 
of a left shoulder injury is granted.

C.  Residuals of a Left Knee Injury

The Veteran seeks entitlement to service connection for residuals 
of a left knee injury.  The Veteran reported that he first noted 
pain in his left knee during his training at Airborne School and 
that the pain has been with him since that time.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any left knee injury or 
disorder.

In November 2004 the Veteran was afforded a VA C&P joints 
examination.  The Veteran complained that he sustained an injury 
to his left knee by jumping out of planes over the years.  He 
reported that he had an X-ray and a MRI scan of the knee and they 
revealed some cartilage damage to the knee.  The Veteran 
complained of soreness in the joint and occasional flare-ups 
without any precipitation.  The Veteran did not use any 
supportive device and the condition did not limit his home life 
or work.  Upon physical examination the Veteran was noted to have 
tenderness along the left knee medial joint line.  However, he 
had a negative anterior and posterior drawer tests, Lachman's 
test, and McMurray's test.  There was no effusion of the joint.  
The Veteran was diagnosed with arthralgia of the left knee.  The 
examiner rendered the opinion that the condition was "likely" 
related to the Veteran's Special Forces training.

In December 2004 the Veteran underwent an X-ray examination of 
the left knee.  The X-ray revealed the left knee to be 
radiographically normal.

At a hearing before a DRO in September 2007 the Veteran reported 
that he did a lot of parachute jumps while with an Airborne unit.  
The Veteran stated that the knee acts up sometimes and that it 
manifests a jabbing pain.  He indicated that he was recommended 
surgery that he denied because he did not want the down time.  
The Veteran stated that the he first noticed knee pain during 
Airborne school and that the pain in the knee had been constant 
since that time.  The Veteran indicated that he self medicated 
with Advil to control the pain.

The Board finds that entitlement to service connection for 
residuals of a left knee injury is not warranted.  The Veteran's 
service treatment records do not reveal any complaint, diagnosis, 
or treatment for any left knee injury or disorder.  The Board 
acknowledges that the Veteran complains that he has had left knee 
pain since his Airborne training in service.  However, the 
Veteran's post service treatment records, including the report of 
a VA joints examination dated in November 2004, do not reveal any 
diagnosis or treatment for any left knee disorder and the Veteran 
is not competent to diagnose a knee disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran has been 
diagnosed with left knee arthralgia, which is pain in the left 
knee.  The Board notes that pain alone is not a disorder for 
which service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Although the Veteran has 
competently and credibly reported that he has pain in the left 
knee, after physical examination of the Veteran's left knee the 
Veteran has not been diagnosed with any current chronic left knee 
disorder.  As the Veteran is not competent as a lay person to 
diagnose a knee disability, entitlement to service connection for 
residuals of a left knee injury is denied.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

D.  Residuals of a Right Foot Injury

The Veteran seeks entitlement to service connection for residuals 
of a right foot injury.  The Veteran reported that he tripped and 
injured his foot while trying to prevent himself from falling.  
He indicated that he was first put into a cast and then it was 
removed when his unit was sent back overseas.

The Veteran's service treatment records reveal that the Veteran 
was treated for a right foot injury in January 2003

In November 2004 the Veteran was afforded a VA C&P neurological 
examination.  The Veteran complained that he had right foot aches 
and pains.  He reported that he injured his right foot in a slip 
and fall in 2002 during a military exercise.  The Veteran 
indicated that a physician told him that he had fractured his 
foot in three places.  Another physician told him that he had no 
fracture at all.   The Veteran reported occasional grinding type 
of pain sensation in his right foot, especially with weight 
bearing.  The sensation was reported to happen two times a day 
and to be brief with a pain of 4 or 5 out of 10.  There was no 
neuropathy on clinical examination.  X-ray examination revealed a 
normal right foot.  After examination the examiner diagnosed the 
Veteran with arthralgia of the right foot.  

In November 2004 the Veteran was afforded a VA C&P joints 
examination.  The Veteran reported that he broke his foot while 
running through the woods on assignment.  He stated that they did 
not X-ray his foot at the time and that when he returned to 
Birmingham and went to Brentwood he was diagnosed with a soft 
tissue injury after x-ray examination.  The Veteran reported that 
he feels his bones are out of line especially on the dorsal 
aspect of his foot.  He stated that when he walks and runs, he 
feels like it is just not lined up right.  The Veteran complained 
that the pain flared with weather changes.  He indicated that he 
had full range of motion of the foot.  The foot did not limit his 
work or home life and he did not wear a brace on the foot.  
Physical examination revealed no swelling or bony abnormalities.  
He had full range of motion of his right foot.  The examiner 
diagnosed the Veteran with right foot arthralgia.  The examiner 
rendered the opinion that the condition was "likely" related to 
the Veteran's Special Forces training.

In December 2004 the Veteran underwent an X-ray examination of 
the right foot.  The X-ray revealed the right foot to be 
radiographically normal.

At a hearing before a DRO in September 2007 the Veteran reported 
that while he went through Special Forces training, the SFAS 
selection process, there was a winter storm and that he tripped 
with a lot of weight on his back while moving from one point to 
another.  The Veteran indicated that he tried to catch himself 
prior to falling and in the process hit his foot.  He stated that 
by the following day the foot was swollen and that he was 
evaluated by a physician.  He reported that the physician stated 
that the foot looked okay.  At that point he stated that he was 
transported to Birmingham, Alabama and that he went to the 
emergency room because his foot felt like it was getting bigger.  
The Veteran indicated that the emergency room put a cast on his 
foot because they believed that the foot was broken in three 
places.  The Veteran stated that the cast was subsequently 
removed and that he was given a soft cast so that he could 
complete training and return to duty.  He reported that he 
returned to normal duties that included marches.

The Board finds that entitlement to service connection for 
residuals of a right foot injury is not warranted.  The Board 
acknowledges that the Veteran injured his right foot in service.  
The Board further acknowledges that the Veteran has reported that 
he has had symptoms of a right foot disorder since service.  
However, the Veteran's service treatment records do not reveal 
the presence of any chronic right foot disorder, the Veteran's 
post-service treatment records do not reveal any diagnosis of any 
chronic right foot disorder, and the Veteran is not competent to 
diagnose a knee disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Veteran has been diagnosed with right foot 
arthralgia, pain in the right foot.  The Board notes that pain 
alone is not a disorder for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Although the Veteran has competently and credibly reported that 
he injured his foot in service and his service treatment records 
reveal that the Veteran was treated for a foot injury in January 
2003, after physical examination the Veteran has not been 
diagnosed with any chronic right foot disorder.  As the Veteran 
is not competent as a lay person to diagnose a foot disability 
and as the medical evidence does not show that he has a current 
disability, entitlement to service connection for residuals of a 
right foot injury is denied.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in July 2004 that fully addressed all 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what evidence 
was required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, although the notice provided prior to the initial 
AOJ decision in this matter did not address either the rating 
criteria or effective date provisions that are pertinent to the 
appellant's claims, the notice error was cured as the Veteran was 
provided such notice in a letter dated in January 2009 and the 
Veteran's claims were readjudicated in Supplemental Statements of 
the Case dated in July 2009 and August 2010.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  In addition, in regard to 
the Veteran's claims of entitlement to service connection for a 
left shoulder injury and entitlement to service connection for 
residuals of a right foot injury, such error was harmless given 
that service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
appellant was afforded VA medical examinations in November 2004 
and September 2007.  The examinations were adequate as they were 
based on a review of the medical history, a physical examination, 
and as opinions with rationale were provided.  

The Board remanded the claims for additional development in 
December 2008 and August 2009.  In December 2008 the Board 
ordered that the claims file be reviewed and all notice 
deficiencies noted be remedied, that the Veteran be contacted and 
requested to identify additional medical records that may be 
pertinent to his claims, ant that the Veteran be contacted and 
requested to provide complete information regarding all of his 
dates of service with the Alabama Army National Guard and that 
attempts be made to obtain the Veteran's complete Alabama Army 
National Guard records.  Pursuant to the Board's December 2008 
remand, the Veteran was sent a letter in January 2009 that 
provided him with additional notice, requested that he identify 
any additional pertinent medical records, and requested that he 
provide complete information on all dates of service with the 
Alabama Army National Guard.  In August 2009 the Board ordered 
that the Veteran be contacted by telephone to obtain his correct 
mailing address and that subsequently the RO should write to the 
Veteran and request that he identify the names, address and 
approximate dates of treatment for all health care providers that 
may possess additional records pertinent to his claim.  
Thereafter, the Board ordered that any identified records be 
obtained and associated with the claims folder.  In addition, in 
August 2009 the Board ordered that the Veteran should be 
contacted and asked to provide complete information on all dates 
of service with the Alabama Army National Guard and that attempts 
be made obtain the Veteran's complete records from the Alabama 
Army National Guard.  

In September 2009 the Veteran was contacted by telephone and his 
address was updated and the Veteran provided his dates of service 
with the Alabama Army National Guard.  Thereafter, the Veteran 
was provided notice and asked to submit additional information in 
letters dated in September 2009 and December 2009, including 
authorization to obtain treatment records from a Dr. N.  No 
response was received from the Veteran.  The Board notes that 
attempts were made to obtain the Veteran's complete records from 
the Alabama Army National Guard and records were received and 
associated with the claims file.  Therefore, based on the 
foregoing actions, the Board finds that there has been 
substantial compliance with the Board's December 2008 and August 
2009 remands.  See Dyment v. West, 13 Vet. App. 141 (1999) 
(noting that a remand is not required under Stegall v. West, 11 
Vet. App. 268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).

The Board notes that attempts to obtain additional service 
personnel records regarding the Veteran have been unsuccessful.  
Communications associated with the claims file reveal that a 
request was made to the Alabama State Military Department Joint 
Forces Headquarters in Montgomery, Alabama in September 2009 and 
additional follow up requests were made in December 2009 and 
January 2010.  Duplicate records were subsequently received and 
associated with the claims file.  The Veteran was made aware of 
the records that had been obtained and associated with the claims 
folder pursuant to 38 C.F.R. § 3.159 in a Supplemental Statement 
of the Case dated in August 2010.  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for residuals of a back injury 
is granted.

Entitlement to service connection for a left shoulder injury is 
granted.

Entitlement to service connection for a left knee disability is 
denied .

Entitlement to service connection for a right foot disability is 
denied.


REMAND

The Veteran seeks entitlement to service connection for nerves, 
characterized as a tremor.  The Veteran reported that he has had 
a tremor since service; however, he did not seek medical 
attention for the tremor.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any nerve disorder 
including tremor.

In November 2004 the Veteran was afforded a VA C&P examination.  
The Veteran complained that he had a tremor and that his tremor 
was worse with stress.  He did not report any family history of 
tremor.  Physical examination revealed the Veteran's extraocular 
movements to be intact.  The Veteran's face had normal sensation 
and strength.  The tongue and palate were midline with good 
elevation.  Motor strength was 5/5 throughout with normal bulk 
and tone.  There was a detailed motor examination of the left 
upper extremity and right foot which were found to be completely 
strong and normal.  Sensation as normal to pinprick, vibration, 
and light touch throughout.  The Veteran's reflexes were 2+ 
throughout.  The toes were downgoing.  There was a mild 
action/postural tremor of the distal right upper extremity.  It 
was noted to be more of a postural tremor than an action tremor.  
The Veteran's gait was normal.  The examiner diagnosed the 
Veteran with physiologic tremor exacerbated by stress and 
indicated that the tremor was not causing the Veteran significant 
impairment and that there was no need for treatment at the time.  
However, the examiner did not render an opinion regarding the 
etiology of the Veteran's tremor.

The Board notes that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  As such, the Board has no discretion and must remand the 
claims.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
nerve disorder, to include tremor, found to 
be present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  The examiner should 
comment on the Veteran's report regarding 
the onset and continuity of symptomatology 
since service, and opine as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that any nerve 
disorder, to include tremor, is related to 
or had its onset during service.  In 
rendering this opinion, the examiner should 
comment on whether any nerve disorder, to 
include tremor, found to be present, first 
manifested within one year of the Veteran's 
discharge in June 2003.  The examiner 
should consider the Veteran's reports as to 
when he first noticed the tremors.  The 
rationale for all opinions expressed should 
be provided in a legible report.  

2.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  If the benefit sought on appeal 
is not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


